Citation Nr: 0502608	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-32 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1990 to 
December 1992.

This case came to the Board of Veterans' Appeals (Board) from 
RO decisions in September 2002 and in January 2003 that 
denied service connection for a right knee disorder, 
secondary to service-connected lumbar myositis and 
dorsolumbar scoliosis.  The veteran filed a notice of 
disagreement in June 2003, and in October 2003, the RO issued 
a statement of the case.  In November 2003, the veteran 
perfected his appeal.  

In November 2003, the veteran filed a claim seeking an 
increased rating for his service-connected left ear hearing 
loss.  As the RO has not previously considered this claim, it 
is referred to the RO for development and adjudication as 
appropriate.


FINDINGS OF FACT

The veteran's current right knee disorder, diagnosed as right 
medial meniscal tear with partial medial meniscectomy, began 
many years after service, was not caused by any incident of 
service, and was not caused or permanently worsened by his 
service-connected low back disorder (lumbar myositis and 
dorsolumbar scoliosis).   


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected low back disorder.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right knee disorder, diagnosed as right medial meniscal 
tear with partial medial meniscectomy, secondary to his 
service-connected low back disorder.  

Initially, the Board must address legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2004) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction decision was 
issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  
By letters from the RO dated in March 2002 and in September 
2002, and the October 2003 statement of the case (SOC), the 
RO advised the veteran of the enactment of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for service connection but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence previously received 
and requested to provide authorization for the release of any 
additional medical records which may be available.  The 
veteran was also requested to identify any additional 
information or evidence that he wanted VA to try and obtain.   

The September 2002 and January 2003 rating decisions, the 
October 2003 SOC, and the RO's letters in March 2002 and in 
September 2002, collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim herein.  The 
October 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence and of the need to submit any pertinent 
evidence in his possession.  These documents also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The RO has obtained all available treatment records 
identified by the veteran, and the veteran has been provided 
with a relevant VA examination.  The veteran's service 
medical records are in the record, and the RO has obtained 
all post service treatment records identified by the veteran.  
Thus, there are no additional records to be obtained herein.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted if a claimed 
disability is found to be proximately due to or is the result 
of an established service-connected disability.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may be found in 
certain instances in which a service-connected disability 
aggravates another condition.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

A review of the veteran's service medical records from his 
period of active duty service, from October 1990 to December 
1992, revealed no complaints of, treatment for, or diagnosis 
of a right knee disorder.  A VA examination for the spine, 
conducted in February 1993, noted that the veteran's lower 
extremities exhibited no muscle atrophy and no weakness.  
Post-service treatment records are silent as to any right 
knee disorder until April 1999, many years after service. 

An X-ray examination, performed in April 1999, revealed an 
impression of intra-articular effusion, with no acute bony 
fracture or dislocation seen, and otherwise unremarkable soft 
tissues.  A December 1999 treatment report noted that the 
veteran injured his right knee on April 2, 1999.  At that 
time, while exiting a bath tub, he felt his right knee 
"pop".  An MRI examination of the right knee, performed in 
December 1999, revealed a tear in the posterior horn of the 
medial meniscus of the right knee.  A medical certificate, 
dated in February 2000, was received from R. Marrero, M.D.  
Dr. Marrero noted diagnoses of right knee medial meniscus 
tear and chronic low back pain.  He noted that the veteran's 
history of chronic low back pain caused the veteran to limp 
and to subsequently tear his right knee medial meniscus. 
In April 2001, he underwent an arthroscopy partial medial 
meniscectomy of the right knee.  The operative report noted 
findings of a tear posterior horn medial meniscus.   

In April 2002, a VA examination for joints was conducted.  
The report noted the veteran's history of having "slipped in 
the shower on a throw rug which slipped out from under him 
partially and he twisted his right knee."  Since then, he 
has had constant right knee pain, giving way and occasional 
locking.  He underwent surgery on the right knee in April 
2001 with a diagnosis of partial medial meniscus with partial 
medial meniscectomy.  Physical examination revealed a range 
of motion in the right knee from 0 degrees extension to 120 
degrees of flexion, painful from 90 to 120 degrees.  The 
report concluded with a diagnosis of history of right knee 
medial meniscal tear with partial medial meniscectomy.  The 
VA examiner further noted that the veteran "states upon 
questioning he injured his knee when he slipped and twisted 
his knee in the bathroom one year ago."  Based upon his 
examination of the veteran, and a review of his claims 
folder, the VA examiner opined that there is no direct nexus 
or relationship between the veteran's service-connected 
lumbar myositis and his medial mensical tear.  

In support of his claim, the veteran relies primarily on the 
February 2000 statement from R. Marrero, M.D.  This report 
noted that the veteran's low back condition caused him to 
limp, and to subsequently tear his medial meniscus of the 
right knee.  
 
The Board finds the opinion offered by the April 2002 VA 
examiner is far more persuasive in this matter.  This opinion 
was based upon a superior review of the veteran's medical 
history.  The February 2000 opinion of R. Marrero, M.D. is 
not considered probative since it appears to be based totally 
on the lay history provided by the veteran.  Reonal v. Brown, 
5 Vet. App. 458 (1993).  Moreover, the opinion of Dr. Marrero 
fails to reference the timing or circumstances regarding the 
injury to the veteran's right knee.  

The weight of the credible evidence demonstrates that the 
veteran's current right knee disorder began many years after 
his active duty, was not caused by any incident of service, 
and was not caused or worsened by the service-connected low 
back disorder.  Neither direct nor secondary service 
connection for a right knee is warranted.  

As the preponderance of the evidence is against the claim for 
service connection for a right knee disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disorder is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


